$300,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
May 1, 2012
 
among
 
RALCORP HOLDINGS, INC.,
 
as Borrower
 
THE LENDERS PARTY HERETO
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Swingline Lender and Issuing Bank
 
and
 
SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
 
_______________________
 
 
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers


 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
ARTICLE I
Definitions
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
20
SECTION 1.03.
Terms Generally
20
SECTION 1.04.
Accounting Terms
21
ARTICLE II
The Credits
21
SECTION 2.01.
Commitments
21
SECTION 2.02.
Loans and Borrowings
21
SECTION 2.03.
Requests for Borrowings
22
SECTION 2.04.
Swingline Loans
22
SECTION 2.05.
Letters of Credit
23
SECTION 2.06.
Funding of Borrowings
28
SECTION 2.07.
Interest Elections
28
SECTION 2.08.
Termination and Reduction of Commitments; Increase of Commitments
30
SECTION 2.09.
Repayment of Loans; Evidence of Debt
31
SECTION 2.10.
Prepayment of Loans
32
SECTION 2.11.
Fees
32
SECTION 2.12.
Interest
33
SECTION 2.13.
Alternate Rate of Interest
34
SECTION 2.14.
Increased Costs
35
SECTION 2.15.
Break Funding Payments
36
SECTION 2.16.
Taxes
37
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
40
SECTION 2.19.
Defaulting Lenders
40
ARTICLE III
Representations and Warranties
42
SECTION 3.01.
Corporate Existence and Standing
42
SECTION 3.02.
Authorization and Validity
42
SECTION 3.03.
Compliance with Laws and Contracts
43
SECTION 3.04.
Governmental Consents
43
SECTION 3.05.
Financial Statements
43
SECTION 3.06.
Material Adverse Change
44
SECTION 3.07.
Taxes
44
SECTION 3.08.
Litigation and Contingent Obligations
44
SECTION 3.09.
Subsidiaries and Capitalization
44
SECTION 3.10.
ERISA
45
SECTION 3.11.
Defaults
45




 
i

--------------------------------------------------------------------------------

 



SECTION 3.12.
Federal Reserve Regulations
45
SECTION 3.13.
Investment Company Act
45
SECTION 3.14.
Certain Fees
45
SECTION 3.15.
Solvency
46
SECTION 3.16.
Ownership of Properties
46
SECTION 3.17.
Indebtedness
46
SECTION 3.18.
Subordinated Indebtedness
46
SECTION 3.19.
Employee Controversies
46
SECTION 3.20.
Material Agreements
47
SECTION 3.21.
Environmental Laws
47
SECTION 3.22.
Insurance
47
SECTION 3.23.
Disclosure
47
SECTION 3.24.
Material Foreign Subsidiaries
48
SECTION 3.25.
OFAC
48
SECTION 3.26.
Patriot Act
48
ARTICLE IV
Conditions
48
SECTION 4.01.
Restatement Date
48
SECTION 4.02.
Each Credit Event
50
ARTICLE V
Affirmative Covenants
50
SECTION 5.01.
Financial Reporting
50
SECTION 5.02.
Use of Proceeds
51
SECTION 5.03.
Notice of Default
52
SECTION 5.04.
Conduct of Business
52
SECTION 5.05.
Taxes
52
SECTION 5.06.
Insurance
52
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
52
SECTION 5.08.
Maintenance of Properties
53
SECTION 5.09.
Inspection
53
SECTION 5.10.
Environmental Matters
53
SECTION 5.11.
Material Subsidiaries
53
SECTION 5.12.
Material Foreign Subsidiaries
53
SECTION 5.13.
Payment of Obligations
54
ARTICLE VI
Negative Covenants
54
SECTION 6.01.
Capital Stock and Dividends
54
SECTION 6.02.
Indebtedness
54
SECTION 6.03.
Merger; Fundamental Changes
55
SECTION 6.04.
Sale of Assets
55
SECTION 6.05.
Sale of Accounts
55
SECTION 6.06.
Investments and Purchases
55
SECTION 6.07.
Contingent Obligations
57
SECTION 6.08.
Liens
57
SECTION 6.09.
Affiliates
58




 
ii

--------------------------------------------------------------------------------

 



SECTION 6.10.
Subordinated Indebtedness; Other Indebtedness
59
SECTION 6.11.
Change in Corporate Structure; Fiscal Year
59
SECTION 6.12.
Inconsistent Agreements
59
SECTION 6.13.
ERISA Compliance.
59
SECTION 6.14.
Restricted Payments
60
SECTION 6.15.
Swap Agreements
60
SECTION 6.16.
Sale and Leaseback Transactions
60
SECTION 6.17.
Financial Covenants
60
ARTICLE VII
Events of Default
60
ARTICLE VIII
The Administrative Agent
64
ARTICLE IX
Miscellaneous
66
SECTION 9.01.
Notices
66
SECTION 9.02.
Waivers; Amendments
67
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
68
SECTION 9.04.
Successors and Assigns
69
SECTION 9.05.
Survival
72
SECTION 9.06.
Counterparts; Integration; Effectiveness
73
SECTION 9.07.
Severability
73
SECTION 9.08.
Right of Setoff
73
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
73
SECTION 9.10.
WAIVER OF JURY TRIAL
74
SECTION 9.11.
Headings
74
SECTION 9.12.
Confidentiality
74
SECTION 9.13.
Interest Rate Limitation
75
SECTION 9.14.
USA PATRIOT Act
76
SECTION 9.15.
Amendment and Restatement.
76
SECTION 9.16.
Consent and Affirmation.
77
SECTION 9.17.
No Fiduciary Duty.
77

 
 
iii

--------------------------------------------------------------------------------

 

SCHEDULES
Schedule 1.01(a) -- Pricing Schedule
Schedule 1.01(b) -- Exiting Lenders Schedule
Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.08 -- Material Contingent Obligations
Schedule 3.09 -- Subsidiaries and Capitalization
Schedule 3.14 -- Brokers’ Fees
Schedule 3.16 -- Properties
Schedule 3.17 -- Indebtedness
Schedule 3.24 -- Material Foreign Subsidiaries
Schedule 6.06 -- Investments
Schedule 6.08 -- Liens
 
 
EXHIBITS
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Compliance Certificate
 

 
iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 1, 2012, among RALCORP
HOLDINGS, INC., a Missouri corporation, the Lenders party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Swingline Lender and Issuing Bank.
 
The parties hereto agree as follows:
 
R E C I T A L S
 
A.           The Borrower, the Existing Agent, the Continuing Lenders and the
Exiting Lenders are party to that certain Credit Agreement, dated as of July 27,
2010 (as amended by Amendment No. 1 thereto dated as of October 3, 2011, the
“Existing Credit Agreement”).
 
B.           The Borrower, the Administrative Agent and the Continuing Lenders
wish to amend and restate the Existing Credit Agreement on the terms and
conditions set forth below to reallocate the existing Commitments and make the
other changes to the Existing Credit Agreement evidenced hereby.
 
C.           The financial institutions identified on Schedule 2.01 hereto which
are not Continuing Lenders wish to become “Lenders” hereunder and accept and
assume the obligations of “Lenders” hereunder with the Commitments specified on
Schedule 2.01 hereto.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“2008 Indenture” means the “Indenture” as defined in the Pledge Agreement as
such Indenture is in effect on the Restatement Date, or as is otherwise amended
in a manner that is not materially adverse to the Lenders.
 
“2009 Indenture” means the Senior Secured Indenture, dated as of August 14,
2009, among the Borrower, its Subsidiaries parties thereto and Deutsche Bank
Trust Company Americas, as trustee, as in effect on the Restatement Date, or as
otherwise amended in a manner that is not materially adverse to the Lenders.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Accounts Receivable Financing Program” means a program of sales or
securitization of, or transfers of interests in, accounts receivable and related
contract rights by the Borrower or any Subsidiary on a limited recourse basis
pursuant to which the aggregate amount of financing thereunder at any time
outstanding shall not exceed an amount equal to 10% of (a) the amount of total
consolidated assets of the Borrower and its Subsidiaries as of the most recent
Fiscal Quarter end for which financial statements have been delivered by the
Borrower pursuant to Section 5.01(a) or (b), as applicable, minus (b) the
aggregate amount of goodwill and other intangible assets of the Borrower and its
Subsidiaries as of such Fiscal Quarter end, in each case as reflected on such
financial statements, provided that such sale or transfer qualifies as a sale
under Agreement Accounting Principles.
 
“Adjusted EBITDA” means, for any applicable computation period, the sum of (a)
EBIT for such period plus (b) the Borrower’s and its Subsidiaries’ amortization
and depreciation deducted in determining Net Income for such period; provided,
however, that Adjusted EBITDA shall be calculated giving pro forma effect to any
Permitted Purchase or sale of a Disposed Company during such period as though
such Permitted Purchase (and any related Indebtedness incurred) or sale of a
Disposed Company (and any related Indebtedness repaid) had occurred on the first
day of such period.  Notwithstanding the foregoing, for any computation period
from the Restatement Date through the fiscal quarter ending September 30, 2012,
Adjusted EBITDA shall be calculated without giving pro forma effect to the sale
of the Post Business.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as
applicable, for purposes of determining the Alternate Base Rate with respect to
any ABR Borrowing) for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, modified or supplemented from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the Financial Statements; provided, however, that for purposes of
all computations required to be made with respect to compliance by the Borrower
with Section 6.17, such term shall mean GAAP as in effect on the date hereof,
applied in a manner consistent with those used in preparing the Financial
Statements.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 1 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


 “Applicable Rate” means, for any day, with respect to any Eurodollar Loan, ABR
Loan or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth on Schedule 1.01 under the caption “Eurodollar Spread”,
“ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon the Net
Leverage Ratio.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assigned Interests” has the meaning assigned to such term in Section 9.16(b).
 
“Assignee Lender” has the meaning assigned to such term in Section 9.16(b).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assignor Lender” has the meaning assigned to such term in Section 9.16(b).
 
“August 2009 Senior Notes” means the Borrower’s $300,000,000 aggregate principal
amount of 6.625% Senior Notes, due August 15, 2039, as in effect on the
Restatement Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Authorized Officer” means (a) any of the president, chief financial officer,
treasurer or controller of the Borrower, acting singly or (b) any other officer,
employee or representative of the Borrower who is (i) expressly authorized in
writing by the president, chief financial officer, treasurer or controller of
the Borrower to act on behalf of the Borrower hereunder and (ii) acceptable to
the Administrative Agent.
 
“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Ralcorp Holdings, Inc., a Missouri corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.03, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 20% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$300,000,000.
 
 “Commitment Letter” means the commitment letter dated April 9, 2012, between
and among the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
SunTrust Bank and SunTrust Robinson Humphrey, Inc., Wells Fargo Bank, National
Association and Wells Fargo Securities, LLC.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Condemnation” has the meaning set forth in clause (h) of Article VII.
 
“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles.
 
“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of (i) Consolidated interest expense of the Borrower and
its Consolidated Subsidiaries for such period before the effect of interest
income, as reflected on the Consolidated statements of income for the Borrower
and its Consolidated Subsidiaries for such period, and (ii) Consolidated
interest, yield or discount accrued during such period on the aggregate
outstanding investment or claim held by purchasers, assignees or other
transferees of (or of interests in) receivables of the Borrower and its
Consolidated Subsidiaries in connection with a revolving Accounts Receivable
Financing Program (regardless of the accounting treatment of such Accounts
Receivable Financing Program).
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a letter of credit.
 
“Continuing Lenders” means the Lenders listed on Schedule 2.01 hereto that are
party to the Existing Credit Agreement.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Specified Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Specified
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Specified Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Disposed Company” means an entity or going business sold by the Borrower or any
of its Subsidiaries by way of sale of equity or substantially all of the assets
of such entity and otherwise permitted by this Agreement.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBIT” means, for any applicable computation period, the Borrower’s and
Subsidiaries’ Net Income on a consolidated basis, plus (a) consolidated federal,
state, local and foreign income and franchise taxes  paid or accrued during such
period and (b) Consolidated Interest Expense for such period, minus (or plus)
equity earnings (or losses) during such period attributable to equity
investments by the Borrower and its Subsidiaries in the capital stock or other
equity interests in any Person which is not a Subsidiary.
 
“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.
 
“Environmental Claims” means all claims, investigations, litigation,
administrative proceedings, notices, requests for information, whether pending
or threatened, or judgments or orders, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of any Environmental Laws, or for any Release or injury to the
environment.
 
“Environmental Laws” means all federal, state and local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, direct duties, requests, licenses, approvals,
certificates, decrees, standards, permits and other authorizations of, and
agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters, including without
limitation, chemical substances, air emissions, effluent discharges and the
storage, treatment, transport and disposal of Hazardous Materials.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any of the Borrowers is organized or in which
its principal office is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.18(b)),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.16(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.16(a).
 
“Existing Agent” means JPMorgan Chase Bank, N.A., as administrative agent under
the Existing Credit Agreement.
 
“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
 
“Existing Letters of Credit” means such letters of credit as may be outstanding
under the Existing Credit Agreement on the Restatement Date that are listed on
Schedule 2.06 and are designated on such date as “Existing Letters of Credit”
hereunder by the Borrower with the consent of the Administrative Agent and the
issuer thereof.
 
“Exiting Lender Consent” has the meaning set forth in Section 4.01(j).
 
“Exiting Lenders” means the financial institutions listed on Schedule 1.01(b)
hereto.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Financial Statements” has the meaning set forth in Section 3.05.
 
“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.
 
“Fiscal Year” means the twelve-month accounting period ending September 30 of
each year.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any board of insurance, insurance department or insurance
commissioner, any taxing authority or political subdivision, any supra-national
bodies such as the European Union or the European Central Bank and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing)).
 
“Guarantor” means each Subsidiary of the Borrower which is a party to the
Subsidiary Guaranty.
 
“Hazardous Materials” means any toxic or hazardous waste, substance or chemical
or any pollutant, contaminant, chemical or other substance defined or regulated
pursuant to any Environmental Laws, including, without limitation, asbestos,
petroleum or crude oil.
 
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or similar instruments,
(e) Capitalized Lease Obligations, (f) Contingent Obligations, (g) obligations
for which such Person is obligated pursuant to or in respect of a Letter of
Credit and the face amount of any other letter of credit, (h) obligations under
so-called “synthetic leases” and (i) repurchase obligations or liabilities of
such Person with respect to accounts or notes receivable sold by such Person.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Ineligible Institution” means a (a) natural person or (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
 
“Initial Lender” means any Lender as of the date hereof.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Expense Coverage Ratio” means, at the end of any Fiscal Quarter of the
Borrower, the ratio of (a) EBIT for the four Fiscal Quarters then ending to (b)
the Borrower’s Consolidated Interest Expense for the four Fiscal Quarters then
ending, all as determined in accordance with Agreement Accounting Principles.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months (or, if available to all Lenders, nine or twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
 
“Issuing Bank” means each of (a) JPMorgan Chase Bank, N.A. (i) in its capacity
as the issuer of the Existing Letters of Credit and (ii) in its capacity as the
issuer of Letters of Credit hereunder, (b) such additional Lenders as may be
designated by the Borrower with the consent of the Administrative Agent, each as
issuers of Letters of Credit hereunder and (c) any respective successors of the
foregoing in such capacity as provided in Section 2.05(i).  The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.  With respect to any Letter of Credit, “Issuing Bank” shall mean the
issuer thereof.
 
“July 2010 Senior Notes” means (i) the Borrower’s $300,000,000 aggregate
principal amount of 4.950% Senior Notes due August 15, 2020, as in effect on the
Restatement Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (ii) the Borrower’s $150,000,000 aggregate principal
amount of 6.625% Senior Notes due August 15, 2039, as in effect on the
Restatement Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lead Arrangers” means J.P. Morgan Securities LLC, SunTrust Robinson Humphrey,
Inc. and Wells Fargo Securities, LLC.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means, with respect to the Borrower on a consolidated basis
with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of (a) Total
Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the four
Fiscal Quarters then ending.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as applicable,
for purposes of determining the Alternate Base Rate with respect to any ABR
Borrowing) for any Interest Period, the rate appearing on the Reuters BBA Libor
Rates Page 1 (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority, any other security agreement or preferential arrangement of any kind
or nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Pledge
Agreement and the other documents and agreements contemplated hereby and
executed by the Borrower and/or the Guarantors in favor of the Administrative
Agent or any Lender.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Stock” has the meaning assigned to that term under Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, Property, condition (financial or other) or prospects of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors to perform their obligations under the Loan Documents, or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
 
“Material Foreign Subsidiary” means a Subsidiary of the Borrower organized under
the laws of a jurisdiction located outside the United States and at any time
having assets with a fair market value in excess of $10,000,000.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $35,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means a Subsidiary of the Borrower organized under the
laws of a jurisdiction located within the United States and at any time having
assets with a fair market value in excess of $10,000,000; provided, however,
that (i) any special purpose Subsidiary established for the purpose of entering
into the Accounts Receivable Financing Program and (ii) Mattnick shall not be a
Material Subsidiary.
 
“Mattnick” means Mattnick Insurance Company, a Missouri corporation.
 
“Mattnick Mortgages” means mortgages and deeds of trust granting Liens on real
property (and property affixed or attached to, installed on or proceeds of such
real property, including but not limited to all buildings, improvements, and
fixtures, hereditaments, easements, licenses, water rights and permits,
appurtenances, rents, uses, issues and profits, reversion or reversions,
remainder or remainders, rents and royalties under all oil, gas or mineral
leases, proceeds of insurance paid or payable as a result of damage or
destruction of the property and any awards which may be made with respect to the
property as a result of the exercise of the right to eminent domain and any
other damage or injury to or decrease in the value of the property described
above, and all estate, right, title and interest in and to every part and parcel
thereof) of the Borrower or any of its Subsidiaries in favor of Mattnick
securing loans from Mattnick in an aggregate principal amount at no time
exceeding $25,000,000.
 
“Maturity Date” means May 1, 2017.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“May 2009 Note Purchase Agreement” means the note purchase agreement dated as of
May 28, 2009 among the Borrower and the purchasers party thereto with respect to
the May 2009 Senior Notes, as in effect on the Restatement Date, or as otherwise
amended in a manner that is not materially adverse to the Lenders.
 
“May 2009 Senior Notes” means (a) the Borrower’s $50,000,000 aggregate principal
amount of 7.45% Senior Notes, Series 2009A, due May 28, 2019, as in effect on
the Restatement Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (b) the Borrower’s $50,000,000 aggregate principal
amount of 7.60% Senior Notes, Series 2009B, due May 28, 2021, as in effect on
the Restatement Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, maintained pursuant to a collective bargaining agreement
or any other arrangement to which the Borrower or any member of the Controlled
Group is a party to which more than one employer outside of the Controlled Group
is obligated to make contributions.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Net Debt” means (a) Total Debt, minus (b) the amount of domestic cash held by
the Borrower and the Guarantors in excess of $10,000,000.
 
“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period as determined in accordance with Agreement Accounting
Principles, but (i) excluding any non-cash charges (except any non-cash charges
that require accrual of a reserve for anticipated future cash payments) or
non-cash gains (except any non-cash gains resulting in the Borrower’s accrual of
a receivable which will result in a cash in-flow at a later date), which charges
or gains are unusual, non-recurring or extraordinary, (ii) excluding any
non-cash stock based incentive-related expenses, and (iii) including, to the
extent not otherwise included in the determination of Net Income, all cash
dividends and cash distributions received by the Borrower or any Subsidiary from
any Person in which the Borrower or such Subsidiary has made an Investment
pursuant to Section 6.06(j).
 
“Net Leverage Ratio” means, with respect to the Borrower on a consolidated basis
with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of (a) Net
Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the four
Fiscal Quarters then ending.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the LC Exposure and all other liabilities (if any), whether actual or
contingent, of the Borrower with respect to Letters of Credit, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Borrower to the Lenders or to any Lender, the Administrative Agent or any
indemnified party hereunder arising under any of the Loan Documents.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Purchase” means an acquisition permitted by Section 6.06(l).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which the Borrower or any member of the Controlled Group may have
any liability.
 
“Pledge Agreement” means (a) the Pledge Agreement dated as of July 18, 2008 made
by the Borrower and the other pledgors party thereto in favor of the Pledgee and
(b) any other pledge or security agreement entered into by the Borrower or a
Subsidiary in favor of the Administrative Agent for the benefit of the Lenders
pursuant to Section 5.12, in each case as the same may be amended, restated,
amended and restated, modified or supplemented from time to time.
 
“Pledged Subsidiary” means a Material Foreign Subsidiary of the Borrower, the
Equity Interests of which have been pledged in favor of the Pledgee pursuant to
the Pledge Agreement.
 
“Pledgee” means JPMorgan Chase Bank, N.A., as collateral agent for the benefit
of the Administrative Agent and the other Secured Creditors and its successors
and assigns in such capacity.
 
“Post Business” means the Post® brand ready-to-eat cereal products business and
any other businesses or operations that previously comprised the Borrower’s
branded cereal products reporting segment.
 
“Post” means Post Holdings, Inc.
 
“Post Obligations” means indemnification obligations of the Borrower in favor of
the Persons who acquired the Post Business under the Post Spin-Off Documents.
 
“Post Spin-Off” means the spin-off of the Post Business on or about February 3,
2012 and the transactions under the Post Spin-Off Documents related thereto.
 
“Post Spin-Off Documents” means (a) the separation and distribution agreement,
tax sharing agreement, transition services agreement, employee matters
agreement, and other agreements relating to the Post Spin-Off, and (b) the
merger agreements, purchase agreements, contribution agreements and other
similar agreements entered into in connection therewith.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchase” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation or division or line of business
thereof, whether through purchase of assets, merger or otherwise, or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of such Board of Governors relating
to the extension of credit by securities brokers and dealers for the purpose of
purchasing or carrying margin stocks applicable to such Persons.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to such Persons.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by the specified lenders for the purpose of
purchasing or carrying margin stocks applicable to such Persons.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing (without duplication) more than 50% of the
sum (without duplication) of the total Revolving Credit Exposures and unused
Commitments at such time.
 
“Restatement Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
 
“Retained Shares” means any shares of common stock of Post received by the
Borrower in connection with the Post Spin-Off.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, and any successor to its rating
agency business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Secured Creditors” has the meaning assigned to that term in the Pledge
Agreement.
 
“Senior Note Agreements” means the “Senior Note Agreements” as defined in the
Pledge Agreement as such “Senior Note Agreements” are in effect on the
Restatement Date, or as are otherwise amended in a manner that is not materially
adverse to the Lenders.
 
“Senior Notes” has the meaning assigned to that term in the Pledge Agreement.
 
“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan.
 
“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with Agreement
Accounting Principles and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed), (b) such Person is able to pay
its debts or obligations in the ordinary course as they mature and (c) such
Person does not have unreasonably small capital to carry out its business as
conducted and as proposed to be conducted.  “Solvency” shall have a correlative
meaning.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Specified Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
 
“Splitco Notes” means the Borrower’s senior notes issued pursuant to the 2008
Indenture, as in effect on the Restatement Date, or as otherwise amended in a
manner that is not materially adverse to the Lenders.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guaranty” means that certain Amended and Restated Subsidiary
Guaranty, dated as of the date hereof, duly executed and delivered by the
Guarantors in favor of the Administrative Agent, on behalf of the Lenders, as
the same may be amended, supplemented or otherwise modified from time to time.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 15% of the
consolidated tangible assets of the Borrower and its Subsidiaries, as would be
shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the Fiscal Quarter next preceding the date on
which such determination is made, or (b) is responsible for more than 10% of the
consolidated Net Income from continuing operations of the Borrower and its
Subsidiaries for the 12-month period ending as of the end of the Fiscal Quarter
next preceding the date of determination.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
 
“Thomson” means Thomson BankWatch Inc.
 
“Total Assets” means all assets and properties of the Borrower and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles.
 
“Total Debt” means (a) all Indebtedness of the Borrower and its Subsidiaries, on
a consolidated basis, reflected on a balance sheet prepared in accordance with
Agreement Accounting Principles, plus, without duplication (b) the sum of (i)
the face amount of all outstanding letters of credit in respect of which the
Borrower or any Subsidiary has any reimbursement obligation and the principal
amount of all Contingent Obligations of the Borrower and its Subsidiaries and
(ii) the aggregate principal amount of all Indebtedness of any special purpose
Subsidiary of the Borrower formed in connection with the sale of accounts
receivable or other forms of off-balance sheet financing, minus (c) to the
extent included in clause (b)(i) above, the Post Obligations.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unfunded Liability” means the amount (if any) by which a Single Employer Plan’s
actuarial accrued liability exceeds its actuarial asset value, as determined by
the then most recent valuation for such plan used to determine the measures of
funded status required to be reported to the Internal Revenue Service.
 
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “asset” shall be construed to have the same
meaning as “Property”.
 
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 1.04. Accounting Terms.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles.
 
ARTICLE II

 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein (including, without limitation, the
repayment restrictions set forth in Section 2.10(a) of this Agreement), the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan, except to the
extent otherwise agreed upon between the Swingline Lender and the Borrower
pursuant to Section 2.12(a).  Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Revolving Borrowings outstanding.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing (other than a
Swingline Loan), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $45,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each  Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
SECTION 2.05. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof, for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $60,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.  By
their execution of this Agreement, the parties hereto agree that the Existing
Letters of Credit may be reissued under this Agreement such that the rights and
obligations of the Issuing Bank and the account parties thereunder shall be
subject to the terms hereof so long as (i) the conditions set forth in the
immediately preceding sentence are satisfied in connection with such reissuance,
(ii) the conditions set forth in paragraphs (a) and (b) of Section 4.02 are
satisfied in connection with such reissuance and (iii) the Borrower shall have
delivered to the Administrative Agent not less than 30 days (or such lesser time
as the Administrative Agent shall agree) advance written notice of such
reissuance.
 
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the first anniversary of the Maturity Date;
provided, that any Letter of Credit may expire on a date that is at most one
year later than the date referred to in clause (ii), subject to paragraph (j) of
this Section.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), or in the case of the Existing
Letters of Credit, on the applicable date indicated by the Borrower to the
Administrative Agent, and without any further action on the part of the Issuing
Bank or the Lenders,
 
 
 
24

--------------------------------------------------------------------------------

 
 
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that
 
 
 
26

--------------------------------------------------------------------------------

 
 
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Article VII or (ii) any Letter of Credit shall
have an expiration date after the Maturity Date, the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to 105% of the
face amount of such Letter of Credit on the date five Business Days prior to the
Maturity Date.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
 
 
 
27

--------------------------------------------------------------------------------

 
 
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
SECTION 2.06. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.07. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
 
 
28

--------------------------------------------------------------------------------

 
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 2.08. Termination and Reduction of Commitments; Increase of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Credit Exposures would exceed the
total Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
(d) On up to five occasions, the Borrower may, from time to time, at its option,
seek to increase the total Commitments or request term commitments by up to an
aggregate amount of $150,000,000 (resulting in maximum total Commitments and
term commitments of $450,000,000) upon at least three Business Days’ prior
written notice to the Administrative Agent, which notice shall (i) specify the
amount of any such proposed increase, (ii) specify whether the proposed increase
is with respect to the Commitments, term commitments, or both, and (iii) be
delivered at a time when no Default has occurred and is continuing.  After
delivery of such notice, the Administrative Agent or the Borrower, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the total Commitments or term
commitments on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other Lenders or entities reasonably acceptable
to the Administrative Agent and the Borrower.  No increase in the total
Commitments or term commitments shall become effective until the existing or new
Lenders extending such incremental Commitment or term commitment amount and the
Borrower shall have delivered to the Administrative Agent a document in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
(i) any such existing Lender states the amount of its Commitment increase or
term commitment, (ii) any such new Lender states its Commitment or term
commitment amount and agrees to assume and accept the obligations and rights of
a Lender hereunder, (iii) the Borrower accepts such incremental Commitments or
term commitments, and (iv) the effective date of any increase in the Commitments
or term commitments and  the date of any incremental term loans to be made
pursuant thereto is specified.  Upon the effectiveness of any increase in the
total Commitments pursuant hereto, (i) each Lender (new or existing) shall be
deemed to have accepted
 
 
 
30

--------------------------------------------------------------------------------

 
 
an assignment from the existing Lenders, and the existing Lenders shall be
deemed to have made an assignment to each new or existing Lender accepting a new
or increased Commitment, of an interest in each then outstanding Revolving
Loan  (in each case, on the terms and conditions set forth in the Assignment and
Assumption) and (ii) the Swingline Exposure and LC Exposure of the existing and
new Lenders shall be automatically adjusted such that, after giving effect to
such assignments and adjustments, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective
Commitments.  Assignments pursuant to the preceding sentence shall be made in
exchange for, and substantially contemporaneously with the payment to the
assigning Lenders of, the principal amount assigned plus accrued and unpaid
interest and commitment and Letter of Credit fees.  Payments received by
assigning Lenders pursuant to this Section in respect of the principal amount of
any Eurodollar Loan shall, for purposes of Section 2.15, be deemed prepayments
of such Loan.  Any increase of the total Commitments pursuant to this Section
shall be subject to receipt by the Administrative Agent from the Borrower of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.  In the event of any request for an
increase of term commitments pursuant to this clause (d), this Agreement may be
amended by the Administrative Agent and the Borrower (but without the consent of
the other Lenders), in form and substance satisfactory to the Administrative
Agent, to the extent, and solely to the extent, to include such terms as are
customary for a term loan commitment. This Section shall supersede any
provisions in Section 9.02 to the contrary.
 
SECTION 2.09. Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each applicable Lender the then unpaid principal amount of each Revolving
Loan on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
(f) If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Borrower shall immediately
prepay the Revolving Loans in the amount of such excess.  To the extent that,
after the prepayment of all Revolving Loans an excess of the Revolving Credit
Exposure over the aggregate Commitments still exists, the Borrower shall
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.05(j) in an amount sufficient to eliminate such excess.
 
SECTION 2.10. Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
 
(b) The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the date of prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c).  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
 
SECTION 2.11. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the difference between the Commitment of
such Lender and the Revolving Credit Exposure (excluding Swingline Exposure) of
such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and
 
 
 
32

--------------------------------------------------------------------------------

 
 
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Date to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Restatement Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.12. Interest.  (a) The Loans comprising each ABR Borrowing (other than
Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.  Each Swingline Loan shall bear interest at the Alternate Base
Rate or such other rate per annum from time to time agreed upon by the Swingline
Lender and the Borrower.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the final maturity thereof and upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.13. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the
 
 
 
34

--------------------------------------------------------------------------------

 
 
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
 
If, after the date hereof, the introduction of, or any change in, any applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective lending offices) with any request or directive
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective lending offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders.  Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make Eurodollar Loans or ABR Loans as to which the interest rate is determined
by reference to the Adjusted LIBO Rate, and the right of the Borrower to convert
any Loan to a Eurodollar Loan or continue any Loan as a Eurodollar Loan or an
ABR Loan as to which the interest rate is determined by reference to the
Adjusted LIBO Rate shall be suspended and thereafter the Borrower may select
only ABR Loans as to which the interest rate is not determined by reference to
the Adjusted LIBO Rate hereunder, (ii) all ABR Loans shall cease to be
determined by reference to the Adjusted LIBO Rate and (iii) if any of the
Lenders may not lawfully continue to maintain a Eurodollar Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to an ABR Loan as to which the interest rate is not
determined by reference to the Adjusted LIBO Rate for the remainder of such
Interest Period.
 
SECTION 2.14. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any,
 
 
 
36

--------------------------------------------------------------------------------

 
 
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
SECTION 2.16. Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time
 
 
 
37

--------------------------------------------------------------------------------

 
 
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or its Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders without
recourse or warranty from the other Lenders except as contemplated by Section
9.04 in respect of assignments to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
 
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights  (other than its existing rights to payments pursuant to Sections 2.14
and 2.16) and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
SECTION 2.19.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that (i) a Defaulting
Lender’s
 
 
 
40

--------------------------------------------------------------------------------

 
 
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)           all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
 
 
41

--------------------------------------------------------------------------------

 
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01. Corporate Existence and Standing.  The Borrower, each Material
Subsidiary and Mattnick each is a corporation duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and is duly qualified and in good standing as a foreign
corporation and is duly authorized to conduct its business in each jurisdiction
in which its business is conducted or proposed to be conducted except where the
failure to be so qualified or authorized could not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.02. Authorization and Validity.  The Borrower and each Guarantor have
all requisite power and authority (corporate and otherwise) and legal right to
execute and deliver (or file, as the case may be) each of the Loan Documents to
which it is a party and to perform its obligations thereunder.  The execution
and delivery (or filing, as
 
 
 
42

--------------------------------------------------------------------------------

 
 
the case may be) by the Borrower and each Guarantor of the Loan Documents to
which it is a party and the performance of their respective obligations
thereunder have been duly authorized by proper corporate proceedings and the
Loan Documents constitute legal, valid and binding obligations of the Borrower
or such Guarantor, as applicable, enforceable against the Borrower or such
Guarantor, as applicable, in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.
 
SECTION 3.03. Compliance with Laws and Contracts.  The Borrower and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Properties, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  Neither the execution and delivery by the Borrower or
any Guarantor of the Loan Documents to which it is a party, the application of
the proceeds of the Loans and the Letters of Credit, the consummation of any
transaction contemplated in the Loan Documents, nor compliance with the
provisions of the Loan Documents will, or at the relevant time did, (a) violate
any law, rule, regulation (including Regulation T, Regulation U and Regulation
X), order, writ, judgment, injunction, decree or award binding on the Borrower
or any Subsidiary or the Borrower’s or any Subsidiary’s charter, articles or
certificate of incorporation or by-laws, (b) violate the provisions of or
require the approval or consent of any party to any indenture, instrument or
agreement to which the Borrower or any Subsidiary is a party or is subject, or
by which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien (other than
Liens permitted by, the Loan Documents) in, of or on the Property of the
Borrower or any Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, or (c) require any consent of the stockholders of any
Person.
 
SECTION 3.04. Governmental Consents.  No order, consent, approval,
qualification, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of, Governmental
Authority, or any subdivision thereof, any securities exchange or other Person
is or at the relevant time was required to authorize, or is or at the relevant
time was required in connection with the execution, delivery, consummation or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents, the application of the proceeds of the Loans or the
Letters of Credit or any other transaction contemplated in the Loan Documents.
 
SECTION 3.05. Financial Statements.  The Borrower has heretofore furnished to
each of the Lenders the audited consolidated financial statements of the
Borrower and its Subsidiaries as of and for the fiscal year ended September 30,
2011 and the unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of and for the fiscal quarter ended December 31, 2011
(collectively, the “Financial Statements”).  Each of the Financial Statements
was prepared in accordance with Agreement Accounting Principles and fairly
presents the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such dates and the consolidated results of their operations
for the respective periods then ended (except, in the case of such unaudited
statements, for normal year-end audit adjustments).
 
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 3.06. Material Adverse Change.  Since September 30, 2011, there has been
no change from that reflected in the Financial Statements, in the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.07. Taxes.  The Borrower and its Subsidiaries have filed or caused to
be filed in correct form all United States federal and applicable foreign, state
and local tax returns and all other material tax returns which are required to
be filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists.  No tax liens have been filed and no claims are being asserted
with respect to any such taxes which could reasonably be expected to have a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are in accordance with Agreement Accounting Principles.
 
SECTION 3.08. Litigation and Contingent Obligations.  There is no litigation,
arbitration, proceeding, inquiry or governmental investigation (including,
without limitation, by the Federal Trade Commission) pending or, to the
knowledge of any of their officers, threatened against or affecting the Borrower
or any Subsidiary or any of their respective Properties which could reasonably
be expected to have a Material Adverse Effect or to prevent, enjoin or unduly
delay the making of the Loans or the issuance of Letters of Credit under this
Agreement.  Neither the Borrower nor any Subsidiary has any material Contingent
Obligations except as set forth on Schedule 3.08.
 
SECTION 3.09. Subsidiaries and Capitalization.  Schedule 3.09 hereto contains an
accurate list of all of the existing Subsidiaries as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation and the
percentage of their capital stock owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable, and are free and clear of all Liens, other than the Liens
created by the Loan Documents.  No authorized but unissued or treasury shares of
capital stock of the Borrower or any Subsidiary are subject to any option,
warrant, right to call or commitment of any kind or character.  Except as set
forth on Schedule 3.09, neither the Borrower nor any Subsidiary has any
outstanding stock or securities convertible into or exchangeable for any shares
of its capital stock, or any right issued to any Person (either preemptive or
other) to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to any of its capital
stock or any stock or securities convertible into or exchangeable for any of its
capital stock other than as expressly set forth in the certificate or articles
of incorporation of the Borrower or such Subsidiary.  Neither the Borrower nor
any Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
convertible securities, rights or options of the type described in the preceding
sentence except as otherwise set forth on Schedule 3.09.  Except as set forth on
Schedule 3.09, as of the date hereof the Borrower does not own or hold, directly
or indirectly, any capital stock or equity security of, or any equity or
partnership interest in any Person other than such Subsidiaries.
 
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 3.10. ERISA.  Each of the Borrower and each member of the Controlled
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan.  Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to any Multiemployer Plan which could reasonably be
expected to have a Material Adverse Effect.  Each Plan complies in all respects
with all applicable requirements of law and regulations, except where the
failure to so comply could not reasonably be expected to cause the relevant Plan
to become disqualified under the Code.  Neither the Borrower nor any member of
the Controlled Group has, with respect to any Plan, failed to make any
contribution or pay any amount required under Section 412 of the Code or Section
302 of ERISA or the terms of such Plan.  There are no pending or, to the
knowledge of the Borrower, threatened claims, actions, investigations or
lawsuits against any Plan, any fiduciary thereof, or the Borrower or any member
of the Controlled Group with respect to a Plan which could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any member
of the Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject such Person to any material liability.  Within the last five
years neither the Borrower nor any member of the Controlled Group has engaged in
a transaction which resulted in a Single Employer Plan with an Unfunded
Liability being transferred out of the Controlled Group.  No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan which
is subject to Title IV of ERISA.
 
SECTION 3.11. Defaults.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.12. Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of purchasing or carrying Margin
Stock.  Neither the making of any Loan or issuance of any Letters of Credit
hereunder, the use of the proceeds thereof, will violate or be inconsistent with
the provisions of Regulation T, Regulation U or Regulation X.  Following the
application of the proceeds of the Loans, less than 25% of the value (as
determined by any reasonable method) of the assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder taken as a whole have been, and will continue to be,
represented by Margin Stock.
 
SECTION 3.13. Investment Company Act.  Neither the Borrower nor any Subsidiary
is, or after giving effect to any Loan will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 3.14. Certain Fees.  Other than as disclosed on Schedule 3.14, no
broker’s or finder’s fee or commission was, is or will be payable by the
Borrower or any Subsidiary with respect to the transactions contemplated by this
Agreement.  The Borrower hereby agrees to indemnify the Administrative Agent and
the Lenders against and agrees that it will hold each of them harmless from any
claim, demand or liability for broker’s or finder’s fees or commissions alleged
to have been incurred by the Borrower in connection with any of the transactions
contemplated by this Agreement and any expenses (including, without limitation,
attorneys’ fees and time charges of attorneys for the Administrative Agent or
any Lender, which attorneys may be employees of the Administrative Agent or any
Lender) arising in connection with any such claim, demand or liability.
 
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 3.15. Solvency.  As of the date hereof, after giving effect to the
consummation of the transactions contemplated by the Loan Documents and the
payment of all fees, costs and expenses payable by the Borrower or its
Subsidiaries with respect to the transactions contemplated by the Loan
Documents, each of the Borrower and each Guarantor is Solvent.
 
SECTION 3.16. Ownership of Properties.  (a) Except as set forth on Schedule 3.16
hereto, the Borrower and its Subsidiaries have a subsisting leasehold interest
in, or good and marketable title, free of all Liens, other than those permitted
by Section 6.08 or by any of the other Loan Documents, to all of the Properties
and assets reflected in the Financial Statements as being owned by it, except
for assets sold, transferred or otherwise disposed of in the ordinary course of
business since the date thereof.  There are no actual, threatened or alleged
defaults with respect to any leases of real property under which the Borrower or
any Subsidiary is lessee or lessor which could reasonably be expected to have a
Material Adverse Effect.  The Borrower and its Subsidiaries own or possess
rights to use all material licenses, patents, patent applications, copyrights,
service marks, trademarks and trade names necessary to continue to conduct their
business as heretofore conducted, and no such license, patent or trademark has
been declared invalid, been limited by order of any court or by agreement or is
the subject of any infringement, interference or similar proceeding or
challenge, except for proceedings and challenges which could not reasonably be
expected to have a Material Adverse Effect.
 
(b)   Each of the Borrower and its Subsidiaries owns, is licensed or otherwise
has the right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.17. Indebtedness.  Attached hereto as Schedule 3.17 is a complete and
correct list of all Indebtedness of the Borrower and its Subsidiaries
outstanding on the date of this Agreement (other than Indebtedness in a
principal amount not exceeding $100,000 for a single item of Indebtedness
and $500,000 in the aggregate for all such Indebtedness), showing the aggregate
principal amount which was outstanding on such date.
 
SECTION 3.18. Subordinated Indebtedness.  The principal of and interest on the
Loans and all other Obligations will constitute “senior debt” as that or any
similar term is or may be used in any other instrument evidencing or applicable
to any Subordinated Indebtedness of the Borrower.
 
SECTION 3.19. Employee Controversies.  There are no strikes, work stoppages or
controversies pending or threatened between the Borrower or any Subsidiary and
any of its employees, other than strikes, work stoppages or controversies
arising in the ordinary course of business, which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 3.20. Material Agreements.  Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction (a) which could reasonably be expected to have a Material
Adverse Effect or (b) which (other than (v) the Senior Note Agreements, (w) the
2008 Indenture, (x) the May 2009 Note Purchase Agreement, (y) the 2009
Indenture, and (z) other agreements or instruments governing Indebtedness of the
Borrower or any Subsidiaries permitted to be incurred pursuant to Section
6.02(f) so long as the restrictions contained therein are not materially less
favorable to the Lenders, taken as a whole, than the restrictions contained in
this Agreement), restricts or imposes conditions upon the ability of the
Borrower or any Subsidiary to (i) pay dividends or make other distributions on
its capital stock (ii) make loans or advances to the Borrower, (iii) repay loans
or advances from Borrower or (iv) grant Liens to the Administrative Agent to
secure the Obligations.  Neither the Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.21. Environmental Laws.  The Borrower, each Material Subsidiary and
Mattnick each conduct in the ordinary course of business a review of the effects
of then existing Environmental Laws and then existing Environmental Claims on
its business, condition (financial and other), results of operations and
Property, and as a result thereof the Borrower, each Material Subsidiary and
Mattnick have reasonably concluded that the application of such Environmental
Laws and the existence of such Environmental Claims, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.22. Insurance.  The Borrower and its Subsidiaries maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts and covering such risks as is consistent with sound business
practice.
 
SECTION 3.23. Disclosure.  None of the (a) information, exhibits or reports
furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents or any
certificate or other written information furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary pursuant to a
request from the Administrative Agent or the Lenders permitted hereunder and for
use in connection with the transactions contemplated by this Agreement,
contained, contains or will contain any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  The pro forma financial information
contained in such materials is based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made.  There is no fact
known to the Borrower (other than matters of a general economic nature) that has
had or could reasonably be expected to have a Material Adverse Effect and that
has not been disclosed herein or in such other documents, certificates and other
written information furnished to the Lenders for use in connection with the
transactions contemplated by this Agreement.
 
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 3.24. Material Foreign Subsidiaries.  Except as set forth on Schedule
3.24 hereto, as of the Restatement Date, the Borrower has no Material Foreign
Subsidiaries.
 
SECTION 3.25. OFAC.  Neither the Borrower nor any Guarantor (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
SECTION 3.26. Patriot Act.  The Borrower and each Guarantor is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Restatement Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto and to the other Loan Documents either (i) a counterpart of the
Loan Documents signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Loan Documents.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Date) of Gregory A. Billhartz, General Counsel for the Borrower and the
Guarantors, covering such matters relating to the Borrower, the Guarantors, this
Agreement, the other Loan Documents and the Transactions as the Administrative
Agent shall reasonably request, such opinions to be in form and substance
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.
 
 
 
48

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Guarantors, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.02.
 
(e) The Administrative Agent shall have received a copy of a letter, in form and
substance acceptable to the Administrative Agent, from the Borrower to the
Pledgee notifying the Pledgee that this Agreement and the Subsidiary Guaranty
shall be “Permitted Debt Agreements” under the Pledge Agreement.
 
(f) The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the
Restatement Date, including, to the extent invoiced, reimbursement or payment of
all out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(g) All material governmental, shareholder and material third party consents and
approvals necessary in connection with the Transactions shall have been obtained
and all such consents and approvals shall be in force and effect.
 
(h) The Lenders shall have received (i) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for the 2011, 2010 and 2009 fiscal years and (ii) U.S. GAAP
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each subsequent fiscal
quarter ended at least 45 days before the Restatement Date.
 
(i) All principal, interest, fees and other amounts owing under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full (other than amounts continuing hereunder).
 
(j)  The Administrative Agent shall have received a consent (an “Exiting Lender
Consent”) to the Credit Agreement from each Exiting Lender under the Existing
Credit Agreement in form and substance satisfactory to the Administrative Agent.
 
(k) The Administrative Agent shall have received such other documents as the
Administrative Agent, any Lender or their counsel may have reasonably requested.
 
 
 
49

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on May
31, 2012 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower and the Guarantors set
forth in the Loan Documents shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 5.01. Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, consistently applied,
and furnish to the Lenders:
 
(a) As soon as practicable and in any event within 95 days after the close of
each of its Fiscal Years, an unqualified audit report certified by independent
certified public accountants, acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period and related
statements of income, retained earnings and cash flows accompanied by a
certificate of said accountants that, in the course of the examination necessary
for their certification of the foregoing, they have obtained no knowledge of any
Default, or if, in the opinion of such accountants, any Default shall exist,
stating the nature and status thereof.
 
 
 
50

--------------------------------------------------------------------------------

 
 
(b) As soon as practicable and in any event within 50 days after the close of
the first three Fiscal Quarters of each of its Fiscal Years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income, retained earnings and cash flows
for the period from the beginning of such Fiscal Year to the end of such
quarter, all certified by an Authorized Officer.
 
(c) Together with the financial statements required by clauses (a) and (b)
above, a compliance certificate in substantially the form of Exhibit B hereto
signed by an Authorized Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default exists, or if any
Default exists, stating the nature and status thereof.
 
(d) Within 270 days after the close of each Fiscal Year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.
 
(e) As soon as possible and in any event within 10 days after the Borrower knows
that any Termination Event has occurred with respect to any Plan, a statement,
signed by an Authorized Officer of the Borrower, describing said Termination
Event and the action which the Borrower proposes to take with respect thereto.
 
(f) As soon as possible and in any event within 10 days after the Borrower
learns thereof, notice of the assertion or commencement of any claims, action,
suit or proceeding against or affecting the Borrower or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect.
 
(g) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
provided, however, that such information shall be deemed to have been furnished
to the Lenders if such information is readily available through EDGAR.
 
(h) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission; provided,
however, that such information shall be deemed to have been furnished to the
Lenders if such information is readily available through EDGAR.
 
(i) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
SECTION 5.02. Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Loans (a) to refinance Indebtedness under
the Existing Credit Agreement and (b) to meet the general corporate and working
capital needs of the Borrower and its Subsidiaries, including the making of
stock redemptions and repurchases, dividends on its capital stock, Investments
and non-hostile Purchases, all as and to the extent permitted hereunder.  The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Loans or any Letter of Credit to purchase or carry any “margin stock” (as
defined in Regulation U) or to finance the Purchase of any Person which has not
been approved and recommended by the board of directors (or functional
equivalent thereof) of such Person.
 
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 5.03. Notice of Default.  The Borrower will give prompt notice in
writing to the Lenders of the occurrence of (a) any Default, (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
and (c) of any other event or development, financial or other, relating
specifically to the Borrower or any of its Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.04. Conduct of Business.  The Borrower will, and will cause each
Subsidiary (i) to (other than Mattnick) carry on and conduct its business in
substantially the same manner as is presently conducted or in other consumer
products markets and the manufacturing of ingredients therefor and (ii) to do
all things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation in its jurisdiction of incorporation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to maintain such
authority could not reasonably be expected to have a Material Adverse
Effect.  The Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect the rights, licenses, permits, privileges and franchises relating to
the conduct of its business, except where the failure to maintain such rights,
licenses, permits, privileges or franchises could not reasonably be expected to
have a Material Adverse Effect.  Mattnick shall engage exclusively in the
business of acting as a captive insurance company insuring the risks of the
Borrower and its Subsidiaries.
 
SECTION 5.05. Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by applicable law and pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or Property, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
 
SECTION 5.06. Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice for similarly situated businesses in the industries in
which the Borrower and its Subsidiaries operate, and the Borrower will furnish
to the Administrative Agent and any Lender upon request full information as to
the insurance carried.
 
SECTION 5.07. Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each Subsidiary to comply with (a) all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect and (b) all of its material
contractual obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
 
 
52

--------------------------------------------------------------------------------

 
 
SECTION 5.08. Maintenance of Properties.  The Borrower will, and will cause each
Subsidiary to do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.09. Inspection.  The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate; provided, however, that so long as no Event of Default has occurred,
(i) the Administrative Agent or any Lender exercising any rights pursuant to
this Section 5.09 shall give the Borrower or any applicable Subsidiary advance
written notice of its intention to exercise such rights and (ii) the Borrower
shall have no obligation to reimburse the Administrative Agent for the costs
and/or expenses of more than one inspection or audit described in this Section
5.09 in any Fiscal Year.  The Borrower will keep or cause to be kept, and cause
each Subsidiary to keep or cause to be kept, appropriate records and books of
account in which complete entries are to be made reflecting its and their
business and financial transactions, such entries to be made in accordance with
Agreement Accounting Principles consistently applied.
 
SECTION 5.10. Environmental Matters.  The Borrower shall and shall cause each of
its Material Subsidiaries and Mattnick to conduct in the ordinary course of its
business reviews of the effects of then existing Environmental Laws and then
existing Environmental Claims on its business, condition (financial and other),
results of operations and Property and to take all actions required by such
Environmental Laws and in respect of such Environmental Claims, except where the
failure to so act could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.11. Material Subsidiaries.  The Borrower shall cause each of its
Subsidiaries which (a) becomes a Material Subsidiary on or after the date hereof
or (b) becomes a guarantor of the Senior Notes, the Splitco Notes, the May 2009
Senior Notes, the August 2009 Senior Notes, the July 2010 Senior Notes or any
other obligations of the Borrower and its Subsidiaries permitted to be incurred
pursuant to Section 6.02(f) on or after the date hereof to join the Subsidiary
Guaranty as a Guarantor pursuant to a joinder agreement in the form attached to
the Subsidiary Guaranty within thirty (30) days of such Person becoming a
Material Subsidiary or becoming such a guarantor, as applicable.
 
SECTION 5.12. Material Foreign Subsidiaries.  Within thirty (30) days after any
Person becomes a Material Foreign Subsidiary, the Borrower shall, or shall cause
its applicable Subsidiary to, pledge to the Pledgee 65% (or, to the extent that
such pledge can be accomplished without an adverse tax or other financial
consequence to the Borrower or any of its Subsidiaries in any material respect,
100%) of the Equity Interests of such Person to secure the Obligations and shall
deliver such documents as the Pledgee may
 
 
 
53

--------------------------------------------------------------------------------

 
 
reasonably require in connection therewith; provided, that the Administrative
Agent shall be authorized to release the foregoing pledge so long as (a) no
Default or Event of Default shall then exist (and the Administrative Agent shall
have received a certificate signed by an Authorized Officer of the Borrower
certifying to such upon request) and (b) the Administrative Agent shall have
received satisfactory evidence that the Liens securing the other Indebtedness
secured thereby are also substantially contemporaneously released (or that
arrangements for such release satisfactory to the Administrative Agent shall
have been made).  Following any such release of all Liens under the Pledge
agreement, the Borrower shall have no further obligations under this Section
5.12.
 
SECTION 5.13. Payment of Obligations.  The Borrower will, and will cause
each  Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri­ate proceedings, (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01. Capital Stock and Dividends.  The Borrower will not, nor will it
permit any Subsidiary to issue or have outstanding any preferred stock, other
than preferred stock not having mandatory redemption, retirement and other
repurchase dates commencing less than 91 days after the Maturity Date.
 
SECTION 6.02. Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
(a) the Loans;
 
(b) Indebtedness existing on the date hereof and described in Schedule 3.17;
 
(c) Contingent Obligations permitted by Section 3.08;
 
(d) Indebtedness arising in connection with the Accounts Receivable Financing
Program;
 
(e) Indebtedness pursuant to the Senior Notes, the Splitco Notes, the May 2009
Senior Notes, the August 2009 Senior Notes, the July 2010 Senior Notes; and
 
 
 
54

--------------------------------------------------------------------------------

 
 
(f) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness, the Borrower is in compliance with the
financial covenants set forth in Section 6.17.
 
SECTION 6.03. Merger; Fundamental Changes.  The Borrower will not, nor will it
permit any Subsidiary to, merge or consolidate with or into any other Person, or
liquidate or dissolve, except that (i) a Wholly-Owned Subsidiary may merge into
the Borrower or any Wholly-Owned Subsidiary of the Borrower, (ii) the Borrower
or any Subsidiary may merge or consolidate with any other Person so long as the
Borrower or such Subsidiary is the continuing or surviving corporation and,
prior to and after giving effect to such merger or consolidation, no Default or
Event of Default shall exist, and (iii) any Subsidiary may enter into a merger
or consolidation or may liquidate or dissolve as a means of effecting a
disposition permitted by Section 6.04.
 
SECTION 6.04. Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person except for (a) sales of inventory or unused or obsolete equipment
in the ordinary course of business, (b) leases, sales, transfers or other
dispositions of its Property that, together with all other Property of the
Borrower and its Subsidiaries previously leased, sold, transferred or otherwise
disposed of (other than inventory or unused or obsolete equipment sold in the
ordinary course of business and accounts receivables transactions permitted by
Section 6.05) as permitted by this Section 6.04 since the date hereof, do not
constitute a Substantial Portion of the Property of Borrower and its
Subsidiaries, (c) sales, transfers and dispositions to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions to a
Subsidiary that is not a Guarantor or Pledged Subsidiary shall be made in
compliance with Section 6.06(j), (d) any Subsidiary that is not a Guarantor or
Pledged Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (e) sales,
transfers or other dispositions of the Retained Shares.
 
SECTION 6.05. Sale of Accounts.  The Borrower will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except that the Borrower or any Subsidiary
may sell or otherwise grant an interest in its accounts receivable to other
Persons, in each case pursuant to the Accounts Receivable Financing Program.
 
SECTION 6.06. Investments and Purchases.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Purchases, except:
 
(a) Short-term obligations of, or fully guaranteed by, the United States of
America and short-term obligations of United States government agencies;
 
(b) Commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s;
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
(c) Demand deposit and money market bank accounts maintained in the ordinary
course of business with Initial Lenders or with commercial banks which are
members of the Federal Deposit Insurance Corporation;
 
(d) Bankers acceptances and certificates of deposit issued by and time deposits
with Initial Lenders or with commercial banks (whether domestic or foreign)
rated B or better by Thomson, A or better by S&P or A2 or better by Moody’s;
 
(e) Repurchase agreements with Initial Lenders or with commercial banks (whether
domestic or foreign) rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s, so long at least 102% of the principal amount of each
repurchase agreement is collateralized by obligations of, or fully guaranteed
by, the United States of America or by commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s;
 
(f) Loan participations and master notes with corporations rated A-1 or better
by S&P or P-1 or better by Moody’s and with Initial Lenders or with commercial
banks rated B or better by Thomson, A or better by S&P or A2 or better by
Moody’s;
 
(g) Money market preferred stock accounts in corporations rated A or better by
S&P or A2 or better by Moody’s or in other corporations so long as such
Investments are secured by letters of credit issued by Initial Lenders or by
commercial banks rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s;
 
(h) Existing Investments in Subsidiaries and additional Investments in
Guarantors and Pledged Subsidiaries;
 
(i) Other Investments in existence on the date hereof and described in Schedule
6.06 hereto;
 
(j) Other Investments in Persons or Subsidiaries which are not Guarantors or
Pledged Subsidiaries (including, without limitation, (i) any Investment in a
joint venture and (ii) the creation of and the Investment in any Subsidiary that
is not a Guarantor) in an aggregate amount not in excess of 7.5% of Total
Assets;
 
(k) Investments in, and the creation of, any special purpose Subsidiary created
for the purpose of entering into the Accounts Receivable Financing Program;
 
(l) (i) Non-hostile Purchases in the same line of business or related or
ancillary businesses as the Borrower (including but not limited to consumer
packaged goods), not exceeding $100,000,000 in the case of any single Purchase
or series of related Purchases, provided that (A) there shall exist no Default
either immediately before or immediately after giving effect to any such
Purchase and (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, or (ii) non-hostile Purchases in the same line of business
or related or ancillary businesses as the Borrower (including but not limited to
consumer packaged goods), in excess of $100,000,000 in the case of  any single
Purchase or series of related Purchases, provided that (A) there shall exist no
 
 
 
56

--------------------------------------------------------------------------------

 
 
Default either immediately before or immediately after giving effect to any such
Purchases, (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, and (C) the Borrower submits pro forma financial statements
for the most recent period of four consecutive Fiscal Quarters for which
financial statements have been furnished or are due pursuant to Section 5.01 and
a certificate executed by an Authorized Officer of the Borrower prior to closing
any such transaction showing that the Borrower is in compliance with Section
6.17 (treating such Purchase as having occurred on the first day of such
four-quarter period);
 
(m) United States mutual funds that invest solely in any of the Investments
described in subsections (a) through (g) above;
 
(n) Investments by the Borrower in Mattnick in an aggregate amount not in excess
of $20,000,000;
 
(o) Investments by Mattnick in the Borrower or any Guarantor in the form of
unsecured loans in an aggregate principal amount at no time exceeding
$25,000,000 and having a maturity at least ninety-one (91) days after the
Maturity Date;
 
(p) Investments by Mattnick in the Borrower or any Guarantor in the form of
loans secured by the Mattnick Mortgages;
 
(q) The Retained Shares; and
 
(r)  Investments held by the Borrower in deferred compensation accounts for the
benefit of its participating employees.
 
SECTION 6.07. Contingent Obligations.  The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) the Subsidiary Guaranty, (c)
other Contingent Obligations not to exceed $35,000,000 in the aggregate at any
time outstanding, (d) guarantees of the obligations of the Borrower or any
Subsidiary under (i) the Senior Note Agreements, (ii) the 2008 Indenture, (iii)
the 2009 Indenture, (iv) the May 2009 Note Purchase Agreement, and (v) other
agreements governing the Indebtedness (including, but not limited to, any
guarantees) of the Borrower or any Subsidiary permitted to be incurred pursuant
to Section 6.02(f), (e) Contingent Obligations of Mattnick consisting of
obligations to the Borrower and its Subsidiaries arising out of insurance
policies or other contracts of insurance, and (f) the Post Obligations.
 
SECTION 6.08. Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
 
(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;
 
 
 
57

--------------------------------------------------------------------------------

 
 
(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
the payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
 
(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
 
(d) Liens arising out of good faith deposits in connection with or to secure
performance of statutory obligations, surety and appeal bonds, government
contracts, leases otherwise permitted hereunder, performance and return of money
bonds and other similar obligations incurred in the ordinary course of business;
 
(e) Easements, minor defects or irregularities in title, building restrictions
and such other encumbrances or charges against real property, all of which as
are of a nature generally existing with respect to Properties of a similar
character and which do not in any material way affect (i) the marketability of
the same or (ii) interfere with the use thereof in the business of the Borrower
or the Subsidiaries;
 
(f) Liens existing on the date hereof and described in Schedule 6.08 hereto,
including extensions, renewals and replacements thereof in whole or in part, so
long as the principal amount of the Indebtedness secured thereby at the time of
such extension, renewal or replacement is limited to all or any part of the
Property (including improvements thereon) securing the Lien so extended, renewed
or replaced;
 
(g) Liens on the Property of a Subsidiary of the Borrower and exclusively
securing Indebtedness of such Subsidiary to the Borrower or any Guarantor;
 
(h) Liens of purchasers or providers of financing under the Accounts Receivable
Financing Program in accordance with Section 6.05 herein;
 
(i) Liens on the capital stock of any Material Foreign Subsidiary and
exclusively securing Indebtedness permitted by Section 6.02, so long as such
Liens are pari passu or junior to the Liens granted pursuant to Section 5.12 or
the Pledge Agreement;
 
(j) Other Liens securing aggregate principal Indebtedness at no time exceeding
(i) $35,000,000 minus (ii) the aggregate amount of proceeds of any Sale and
Leaseback Transactions permitted by Section 6.16 and consummated prior to such
time; and
 
(k) Liens pursuant to the Mattnick Mortgages securing loans from Mattnick in an
aggregate principal amount at no time exceeding $25,000,000.
 
SECTION 6.09. Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (b) transactions among the Borrower and
Guarantors, and (c) in connection with the Accounts Receivable Financing
Program.
 
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 6.10. Subordinated Indebtedness; Other Indebtedness.  The Borrower will
not, and will not permit any Subsidiary to, make any amendment or modification
to the indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness.
 
SECTION 6.11. Change in Corporate Structure; Fiscal Year.  The Borrower shall
not, nor shall it permit any Subsidiary to, (a) permit any amendment or
modification to be made to its certificate or articles of incorporation or
by-laws which is materially adverse to the interests of the Lenders or (b)
change its Fiscal Year to end on any date other than September 30 of each year.
 
SECTION 6.12. Inconsistent Agreements.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement (other than (v) the Senior Note Agreements, (w) the 2008
Indenture, (x) the May 2009 Note Purchase Agreement, (y) the 2009 Indenture and
(z) other agreements governing the Indebtedness (including, but not limited to,
any guarantees) of the Borrower or any Subsidiary permitted to be incurred
pursuant to Section 6.02(f) so long as the restrictions contained therein are
not materially less favorable to the Lenders, taken as a whole, than the
restrictions contained in this Agreement) which, (a) directly or indirectly
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes materially adverse conditions upon, the incurrence of the Obligations,
the granting of Liens to secure the Obligations (other than agreements by the
Borrower that it will grant Liens to secure any Swap Agreement to the same
extent as, and pari passu with, any Liens granted to secure the Obligations),
the provision of the Subsidiary Guaranty, the amending of the Loan Documents or
the ability of any Subsidiary (other than a special purpose Subsidiary created
for the purpose of entering into the Accounts Receivable Financing Program) to
(i) pay dividends or make other distributions on its capital stock, (ii) make
loans or advances to the Borrower or (iii) repay loans or advances from the
Borrower or (b) contains any provision which would be violated or breached by
the making of Loans, by the issuance of Letters of Credit or by the performance
by the Borrower or any Subsidiary of any of its obligations under any Loan
Document.
 
SECTION 6.13. ERISA Compliance.
 
With respect to any Plan, neither the Borrower nor any Subsidiary shall:
 
(a) engage in any “prohibited transaction” (as such term is defined in Section
406 of ERISA or Section 4975 of the Code) for which a civil penalty pursuant to
Section 502(i) of ERISA or a tax pursuant to Section 4975 of the Code in excess
of $10,000,000 could be imposed;
 
 
 
59

--------------------------------------------------------------------------------

 
 
(b) permit the occurrence of any Termination Event which could result in a
liability to the Borrower or any other member of the Controlled Group in excess
of $10,000,000; or
 
(c) permit the establishment or amendment of any Plan or fail to comply with the
applicable provisions of ERISA and the Code with respect to any Plan which could
result in liability to the Borrower or any other member of the Controlled Group
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 6.14. Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may make
Restricted Payments ratably with respect to their Equity Interests and (c) so
long as no Default exists immediately prior to or immediately after giving
effect to such Restricted Payment, the Borrower may make other Restricted
Payments.
 
SECTION 6.15. Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
SECTION 6.16. Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction other than Sale and Leaseback Transactions, the aggregate
proceeds of which when added to the amount of Indebtedness secured by Liens
permitted under Section 6.08(j) do not exceed $35,000,000.
 
SECTION 6.17. Financial Covenants.  The Borrower on a consolidated basis with
its Subsidiaries shall:
 
(a) Leverage Ratio.  As of the end of each Fiscal Quarter, maintain a Leverage
Ratio of not more than 3.75:1.00; and
 
(b) Interest Expense Coverage Ratio.  As of the end of each Fiscal Quarter,
maintain an Interest Expense Coverage Ratio of not less than 3.00:1.00.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any other Loan Document, any Loan,
any Letter of Credit or any certificate or information delivered in connection
with this Agreement or any other Loan Document shall be false in any material
respect on the date as of which made or deemed made;
 
 
 
60

--------------------------------------------------------------------------------

 
 
(b) Nonpayment of (i) any principal of any Loan or any reimbursement obligation
in respect of any LC Disbursement when due, or (ii) any interest upon any Loan
or any commitment fee or other fee or obligations under any of the Loan
Documents within five days after the same becomes due;
 
(c) The breach by the Borrower of any of the terms or provisions of Section
5.02, Section 5.03(a), Section 5.10, Sections 6.01 through 6.12 and Sections
6.14 through Section 6.17;
 
(d) The breach by the Borrower (other than a breach which constitutes a Default
under clause (a), (b) or (c) of this Article) of any of the terms or provisions
of this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender;
 
(e) Failure of the Borrower or any of its Subsidiaries to pay any Material
Indebtedness when due; or the default by the Borrower or any of its Subsidiaries
in the performance of any term, provision or condition contained in any
agreement or agreements under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof;
 
(f) The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this clause (f), (vi) fail to contest in good faith any appointment
or proceeding described in clause (g) of this Article or (vii) become unable to
pay, not pay, or admit in writing its inability to pay, its debts generally as
they become due;
 
 
 
61

--------------------------------------------------------------------------------

 
 
(g) Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in clause (f)(iv)
of this Article shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty consecutive days;
 
(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion;
 
(i) The Borrower or any of its Subsidiaries shall fail within thirty days to
pay, bond or otherwise discharge any judgments or orders for the payment of an
aggregate amount in excess of $35,000,000, which is not covered by undisputed
insurance or stayed on appeal or otherwise being appropriately contested in good
faith and as to which no enforcement actions have been commenced;
 
(j) Any Change in Control shall occur;
 
(k) Except as otherwise expressly permitted hereby, the Subsidiary Guaranty
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Subsidiary
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Subsidiary Guaranty, or any Guarantor denies that it has any
further liability under the Subsidiary Guaranty, or gives notice to such effect;
 
(l) Except as otherwise expressly permitted hereby, the Pledge Agreement shall
cease to be in full force and effect, or shall cease to give the Pledgee for the
benefit of the Secured Creditors, the Liens, rights, powers and privileges
purported to be created thereby, or any pledgor shall deny or disaffirm such
pledgor’s obligations under the Pledge Agreement or the Liens granted
thereunder, or (ii) any pledgor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Pledge Agreement and such default shall continue beyond
the period of grace, if any, specifically applicable thereto pursuant to the
terms of the Pledge Agreement;
 
(m) The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate an amount which could reasonably be expected to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan;
 
(n) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
 
 
 
62

--------------------------------------------------------------------------------

 
 
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $35,000,000; or
 
(o) Mattnick shall (i) become subject to any conservation, rehabilitation or
liquidation order, directive or mandate issued by any Governmental Authority or
(ii) become subject to any other directive or mandate issued by any Governmental
Authority which could reasonably be expected to have a Material Adverse Effect
which, in either case, is not stayed within thirty (30) days.
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (f) or (g)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  For
purposes hereof, an Event of Default described in subsection (e) above arising
out of a breach by the Borrower of any financial covenant
restricting any leverage ratio of the Borrower contained in the Senior Note
Agreements, the 2008 Indenture, the May 2009 Note Purchase Agreement, the 2009
Indenture, any other agreement governing the Indebtedness of the Borrower or any
Subsidiary permitted to be incurred pursuant to Section 6.02(f) or related
documentation shall be deemed to be continuing hereunder notwithstanding its
waiver, whether accomplished by waiver, amendment or otherwise (a “Waiver”), by
the holders of the Senior Notes, the Splitco Notes, the May 2009 Senior Notes,
the August 2009 Senior Notes, the July 2010 Senior Notes or such other
Indebtedness permitted to be incurred pursuant to Section 6.02(f), as
applicable, unless (i) the holders of the applicable Indebtedness receive no
monetary or other consideration for such Waiver (including any prepayment of
such Indebtedness or agreement to prepay such Indebtedness) other than an
amendment or waiver fee not exceeding 0.10% of the aggregate principal amount of
the applicable Indebtedness and (ii) the terms of the applicable Indebtedness
are not modified in any manner favorable to the holders of the applicable
Indebtedness in connection with such Waiver.
 
 
 
63

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Anything herein to the contrary notwithstanding, none of the Bookrunners, Lead
Arrangers or Syndication Agents holding a title listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or Issuing Bank hereunder.
 
 
 
64

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
 
 
65

--------------------------------------------------------------------------------

 
 
The foregoing provisions of this Article VIII shall be applicable mutatis
mutandis to the Pledgee.
 
Without limiting the foregoing, if any collateral under any Pledge Agreement or
any Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted hereunder (excluding sales to the Borrower or a Subsidiary thereof)
then (a) as and to the extent provided in the Pledge Agreement, such collateral
shall be sold free and clear of the Liens created by the Pledge Agreement and
(b) in the case of such a sale of a Guarantor, such Guarantor and its
subsidiaries shall be released from the Subsidiary Guaranty and, in each case,
the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower or any Guarantor, to it at Ralcorp Holdings, Inc., 800
Market Street, Suite 2900, St. Louis, Missouri 63101, Attention of Scott
Monette, Corporate Vice President & Chief Financial Officer (Telecopy No. (314)
877-7729);
 
(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A.
individually, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, Attention of Sabana Johnson (Telecopy No. (312) 385-7096);
 
(iii) if to an Issuing Bank, to it c/o the Administrative Agent at the address
set forth in clause (ii) above;
 
(iv) if to the Swingline Lender, to it c/o the Administrative Agent at the
address set forth in clause (ii) above; and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  References elsewhere in this Agreement to the giving of notices
by electronic mail shall be effective only to the extent that the Borrower,
Administrative Agent, Issuing Bank or Swingline Lender, as applicable, has
agreed to accept such notices in such manner pursuant to this Section 9.01(b).
 
 
 
66

--------------------------------------------------------------------------------

 
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) or any other
provision hereof in a manner that would alter the pro rata sharing of payments
required thereby (except for changes pursuant to part (c) of the seventh
sentence of Section 2.08(d)) or the definition of “Applicable Percentage”,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release all or
substantially all of the collateral under the Pledge Agreement(s) or release any
Guarantor from its obligations under the Subsidiary Guaranty, except as
expressly permitted in this Agreement, including, without limitation, in
connection with the sale of a Guarantor or its parent entity permitted under
this Agreement, without the written consent of each Lender; provided further
that no such agreement shall (i) amend, modify or waive Section 2.19 without the
prior written consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender or (ii) amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.
 
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and all reasonable out of pocket expenses
of the Lead Arrangers, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any actual or proposed amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during  any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank, the
Pledgee, the Lead Arrangers and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such claim, litigation or proceeding is brought by the Borrower, any of its
Subsidiaries, their equity holders or creditors, a third party or an Indemnitee,
or whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank, the Swingline Lender or the
Pledgee under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
 
 
68

--------------------------------------------------------------------------------

 
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found by a final, non appealable
judgment of a court to arise from the willful misconduct or gross negligence of
such indemnified person.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
       (b)  (i)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than Ineligible
Institutions) assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
 
            (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
notice thereof;
 
 
 
69

--------------------------------------------------------------------------------

 
            (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and
 
            (C) the Issuing Bank.
 
        (ii) Assignments shall be subject to the following additional
conditions:
 
            (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000, unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;
 
            (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
            (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
            (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Guarantors and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and
 
            (E) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
        (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be
 
 
 
70

--------------------------------------------------------------------------------

 
 
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
        (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
        (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any
 
 
 
71

--------------------------------------------------------------------------------

 
 
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
        (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent (which written consent shall be delivered by any such Issuing Bank
following its satisfaction of the conditions set forth in this Section 9.05 in
its sole discretion) to the release of the Lenders from their obligations
hereunder with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of the Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized by a
deposit of cash with such Issuing Bank in an amount acceptable to such Issuing
Bank in its sole discretion, or being supported by a letter of credit acceptable
to the Issuing Bank in its sole discretion that
 
 
 
72

--------------------------------------------------------------------------------

 
 
names such Issuing Bank as the beneficiary thereunder, or otherwise to the
satisfaction of such Issuing Bank), then from and after such time such Letter of
Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement, and the Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e).  The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or
 
 
 
73

--------------------------------------------------------------------------------

 
 
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
Properties in the courts of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal
 
 
 
74

--------------------------------------------------------------------------------

 
 
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of
 
 
 
75

--------------------------------------------------------------------------------

 
 
such Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
SECTION 9.14. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.15. Amendment and Restatement.
 
   (a) On the Restatement Date the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby.  The parties hereto acknowledge
and agree that (a) this Agreement, any promissory notes delivered pursuant to
Section 2.09 and the other Loan Documents executed and delivered in connection
herewith do not constitute a novation or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Restatement Date and (b) such “Obligations” are in all
respects continuing with only the terms thereof being modified as provided in
this Agreement.
 
    (b) Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrower contained in the
Existing Credit Agreement, the Borrower acknowledges and agrees that any causes
of action or other rights created in favor of the Administrative Agent or any
Lender or its successors arising out of the representations and warranties of
the Borrower contained in or delivered  in connection with the Existing Credit
Agreement shall survive the execution, delivery and effectiveness of this
Agreement.
 
    (c) All indemnification obligations of the Borrower arising under the
Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive this amendment and restatement of the
Existing Credit Agreement.
 
    (d) The Administrative Agent, at the direction of the Lenders hereunder
(which constitute “Required Lenders” under the Existing Credit Agreement),
hereby waives the requirement pursuant to Section 2.09 of the Existing Credit
Agreement that the Borrowers deliver prior notice of their election to terminate
or reduce the “Commitments” under the Existing Credit Agreement.  The execution
of this Agreement by any Lender that is also a “Lender” under the Existing
Credit Agreement shall constitute such Person’s consent to the amendments to the
Existing Credit Agreement contained herein.
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
SECTION 9.16. Consent and Affirmation.
 
(a)  By its execution hereof, each Continuing Lender confirms its consent to the
payment on the Restatement Date of the outstanding “Obligations” (as defined in
the Existing Credit Agreement) owed to the Exiting Lenders under the Existing
Credit Agreement without a corresponding payment to the Continuing Lenders.
 
(b) To the extent that any Continuing Lender (such Continuing Lender, an
“Assignor Lender”) assigned any Revolving Credit Exposure (such interests, the
“Assigned Interests”) to any other Lender (such other Lender, an “Assignee
Lender”) in connection with the transactions contemplated hereby, (i) such
Assignor Lender represents to such Assignee Lender with respect to the Assigned
Interests assigned by such Assignor Lender that (x) it is the legal and
beneficial owner of such Assigned Interests, (y) such Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim, and (z) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and (ii) such Assignee Lender represents to such Assignor Lender with respect to
the Assigned Interests assigned to such Assignee Lender that (x) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender hereunder, and (y) it satisfies the requirements that are
required to be satisfied by it in order to acquire the Assigned Interests and
become a Lender.
 
SECTION 9.17. No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Borrower in connection with such transactions
or the process leading thereto.
 


 

 
77

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
RALCORP HOLDINGS, INC.
 
 
 
By:  /s/ S.
Monette                                                                          
 
Name: Scott Monette
 
Title: Corporate Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


 
 
JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, Swingline
Lender and Issuing Bank
 
 
 
By:  /s/ W. J.
Oleferchik                                                                         
 
Name:  William J. Oleferchik
 
Title:  Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:  /s/ D. R. Van Aken
 
Name:  Daniel R. Van Aken
 
Title:  Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SUNTRUST BANK
 
 
 
By:  /s/ T.
Winslow                                                                           
 
Name:  Tesha Winslow
 
Title:  Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[OTHER BANKS]
 
 
 
By:__________________________                                                                           
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

Schedule 1.01(a)
 
PRICING SCHEDULE
 
Applicable Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
 
Eurodollar Spread
 
1.125%
 
1.25%
 
1.375%
 
1.50%
 
1.75%
 
ABR Spread
 
0.125%
 
0.25%
 
0.375%
 
0.50%
 
0.75%
 
Commitment Fee Rate
 
0.15%
 
0.175%
 
0.20%
 
0.225%
 
0.275%

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.
 
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Net Leverage
Ratio is less than or equal to 2.00 to 1.00.
 
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Net Leverage Ratio is
less than or equal to 2.50 to 1.00.
 
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Net Leverage Ratio is less than or equal to 3.00 to 1.00.
 
“Level IV Status” exists at any date if, as to the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Net Leverage Ratio is less than or equal to 3.50 to 1.00.
 
“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.
 
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
 
 
 
 
i

--------------------------------------------------------------------------------

 
 
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Rate shall be effective five
Business Days after the Administrative Agent has received the applicable
Financials.  If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table until five Business Days after such Financials are so
delivered.  Until adjusted after delivery of the Financials for the Fiscal
Quarter ending June 29, 2012 Level IV Status shall be deemed to exist.
 

 
ii

--------------------------------------------------------------------------------

 

Schedule 1.01(b)
 
EXITING LENDERS SCHEDULE
 
Lender
 
 
Deutsche Bank AG New York Branch
 



 

 
iii

--------------------------------------------------------------------------------

 

Schedule 2.01
 
COMMITMENTS
 
Lender
 
Commitment
JPMorgan Chase Bank, N.A.
$30,000,000
SunTrust Bank
$30,000,000
Wells Fargo, National Association
$30,000,000
AgFirst Farm Credit Bank
$22,500,000
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$22,500,000
CoBank, ACB
$22,500,000
Credit Suisse AG
$22,500,000
Bank of America, N.A.
$20,000,000
PNC Bank, National Association
$20,000,000
Bank of the West
$15,000,000
BMO Bank of Montreal
$15,000,000
Farm Credit Bank of Texas
$15,000,000
US Bank, National Association
$15,000,000
Commerce Bank
$7,500,000
Greenstone Farm Credit Services, ACA/FLCA
$7,500,000
FCS Financial, PCA
$5,000,000
 
Total
 
$300,000,000

 


 
 
 
 



 
iv

--------------------------------------------------------------------------------

 
